DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-11, 14, 15, 22, 25, 28, 33-36, 40, 41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A method for preparing a demineralized bone graft, wherein the demineralized bone graft has a residual calcium content of less than 6 wt % based on the dry weight of the demineralized bone graft, including the step of subjecting a non-demineralized bone graft to a single incubation in an acid solution for no more than 300 seconds, wherein the acid solution has a pH of 0-4, and adding an effective amount of a buffer to the acid solution after the single incubation, whereby the pH of the resulting solution is adjusted to 2.5-7.0 within 90 seconds after the addition of the buffer.
Also, the prior art, alone or in combination, does not teach or suggest, A composition including demineralized bone fibers having a residual calcium content of between 0.5-6 wt % based on the dry weight of the demineralized bone fibers, wherein the demineralized bone fibers have a specific surface area 185-5.550 cm^2/g. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774